Opinion by
Porter, J.,
Every question involved in this appeal has been determined adversely to the contention of the defendant by our decision in the case of Commonwealth v. Jacobson, in which an opinion has this day been filed, and the specifications of error are overruled.
The judgment is affirmed and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.